UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-53625 PLANTATION LIFECARE DEVELOPERS, INC. (Exact name of registrant as specified in its charter) Delaware 16-1614060 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 7325 Oswego Road Liverpool, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code (315) 451-4889 (Former Name or Former Address, if changed since last report) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 35,300,000 shares of Common Stock, par value $0.0004 per share, as ofJune 30, 2012, period covered in this report. 35,300,000 shares of Common Stock, par value $0.0004 per share, as ofAugust 22, 2012, date of filing this report. 1 Explanatory Note Plantation Lifecare Developers, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to the Company’s quarterly report on Form 10-Q for the period ended June 30, 2012 (the “Form 10-Q”), filed with the Securities and Exchange Commission on August 22, 2012 (the “Original Filing Date”), solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from the Company’s Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL INSTANCE DOCUMENTS 101.SCH XBRL TAXONOMY EXTENSION SCHEMA 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE No other changes have been made to the Form 10-Q. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files attached as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. PART III EXHIBITS. ITEM 6. EXHIBITS EXHIBIT INDEX Exhibit Number Exhibit Description 3 Certificate of Incorporation* Certificate of Merger and Amended and Restated Certificate of Incorporation* Certificate of Renewal and Revival of Certificate of Incorporation* By-laws* 4 Form of Common Stock Certificate* Certification of Chief Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended* Certification of Chief Financial Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended* Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted Pursuant to Section 906 of the Sarbanes Oxley Act of 2002* Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted Pursuant to Section 906 of the Sarbanes Oxley Act of 2002* 101.INS XBRL INSTANCE DOCUMENTS 101 SCH XBRL TAXONOMY EXTENSION SCHEMA 101 CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101 DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101 LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE 101 PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE * Previously submitted and incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PLANTATION LIFECARE DEVELOPERS, INC. Date: September 13, 2012 By: /s/ JOSEPH C. PASSALAQUA Joseph C. Passalaqua President, Director, Chief Executive Officer (Principal Executive Officer) Date: September 13, 2012 By: /s/ RAY WILLENBERG JR. Ray Willenberg Jr. Secretary, Director, Chief Financial Officer (Principal Financial Officer)
